DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 8-12, 15, 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fox. (US.  6071284).
Fox discloses a bone harvesting tool fig. 10 for extraction of bone and/or cellular material from a patient during a surgical procedure, the tool comprising: 
a chamber 780 having a first aperture, a second aperture, and an internal cavity; a suction source fluidly connected to the chamber to generate negative pressure within the internal cavity (col. 12, lines 5-30); a reamer having a reaming portion, the reamer being sized to extend through the first and second apertures and being movable relative to the chamber (col. 12, lines 20-30); and a storage container 710 fluidly connected to the internal cavity of the chamber to receive bone and/or cellular material extracted during reaming of a bone of the patient with the reamer, wherein the storage container is a handle 710 of the bone harvesting tool that is removable from the bone harvesting tool, wherein the suction source can be a powered suction source, further comprising a sleeve 750 projecting outwardly from the chamber, the sleeve including a bone and/or cellular material channel fluidly connected with the internal cavity of the chamber, wherein the first and second apertures are diametrically positioned about the chamber .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fox in view of Mitchell et al. (US. 20130253519).
Fox fails to teach that the reamer is cannulated and configured to receive a guide wire.
Mitchell disclose a reamer is cannulated and configured to receive a guide wire.
It would have been obvious to a person of ordinary skill in the art at the time of the invention was made to modify reamer of Fox to be  cannulated and configured to receive a guide wire in view of Mitchell in order to accurately guiding the reamer to the target bone to be reamed.



Allowable Subject Matter
Claims 2-4, 6-7, 13-14, 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH RAAFAT BOLES whose telephone number is (571)270-5537.  The examiner can normally be reached on 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/SAMEH R BOLES/Primary Examiner, Art Unit 3775